 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
     MP NEXLEVEL OF CALIFORNIA, INC.,
10
                   Plaintiff,
11                                                    Case No. 1:14-cv-00288-LJO-EPG
            vs.
12                                   ORDER RE: JOINT STIPULATION FOR
   CVIN, LLC dba VAST NETWORKS, DISMISSAL WITH PREJUDICE
13 CALAVERAS          COMMUNICATIONS
   COMPANY, et al.,
14                                   (ECF No. 446)
             Defendants.
15

16
   AND RELATED COUNTER, CROSS, AND
17 THIRD-PARTY CLAIMS.

18

19          Plaintiff, MP Nexlevel of California, Inc., and Defendant and Counter and Cross-Claimant
20 CVIN, LLC, dba Vast Networks, have filed a stipulation to dismiss the entire action with

21 prejudice (ECF No. 446). In light of the stipulation, and the previous dismissal of claims against

22 all other defendants, cross-claimants, counter-claimants, and third-party claimants, the case has

23 ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose,

24 111 F.3d 688, 692 (9th Cir. 1997).

25
            \\\
26
            \\\
27

28          \\\
 1             Accordingly, the status conference, set for November 6, 2018, is vacated, and the Clerk of

 2 the Court is respectfully directed to close this case.

 3

 4 IT IS SO ORDERED.

 5

 6
          Dated:            October 26, 2018                    /s/
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                                            JOINT STIPULATION FOR
     2259/031672-0001
     12767719.1 a09/04/18                           -2-                                 DISMISSAL
